United States Court of Appeals
                     For the First Circuit
No. 18-1569

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      ISMAEL E. CRUZ-RAMOS,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. William E. Smith, U.S. District Judge]
       [Hon. Aida M. Delgado-Colón, U.S. District Judge]



                             Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.



     Ruth M. Liebesman, for appellant.
     Francisco A. Besosa-Martínez, Assistant United States
Attorney, with whom W. Stephen Muldrow, United States Attorney,
and Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Chief, Appellate Division, were on brief, for appellee.




                        January 27, 2021
             THOMPSON, Circuit Judge.

                                 OVERVIEW

             We deal again with fallout from a bloody war between two

Puerto Rico-based gangs known to all involved as La ONU and La

Rompe.1     Today's appeal — a sequel to Ramírez-Rivera — focuses on

Ismael Cruz-Ramos, an accused La ONU leader indicted and convicted

of committing (or aiding and abetting others in committing) the

crimes of:      RICO conspiracy, count 1; drug conspiracy, count 2;

conspiracy     to   possess   firearms   in   furtherance   of   the   drug

conspiracy, count 3; VICAR murder of a La Rompe boss nicknamed

"Pekeke," count 29; and using and carrying a firearm in relation

to Pekeke's murder, count 30.2       Last time around, we vacated his

convictions because the police lacked probable cause to search his

house — and so held that the evidence seized had to be suppressed.

See 800 F.3d at 31-34.        Back in the district court, Cruz-Ramos

convinced the judge to suppress some incriminating statements as

well.      But a jury again convicted him of the relevant charges.


       1 Interested readers can find some of our other writings on
this   subject at United States v. Rodríguez-Torres, 939 F.3d 16
(1st   Cir. 2019); United States v. Laureano-Salgado, 933 F.3d 20
(1st   Cir. 2019); United States v. Rivera-Carrasquillo, 933 F.3d 33
(1st   Cir. 2019); and United States v. Ramírez-Rivera, 800 F.3d 1
(1st   Cir. 2015).
       For the uninitiated, RICO is the standard acronym for the
       2

Racketeering Influenced and Corrupt Organizations Act and VICAR is
the accepted acronym for the Violent Crimes in Aid of Racketeering
Act.
                                   - 2 -
And after losing a motion for acquittal or new trial and getting

sentenced to life plus 25 years, he filed the present appeal.3

This time, however (after noting only what is necessary for

resolving his current set of issues, ranging from claimed trial

problems to supposed sentencing glitches), we leave him as we found

him.4

                                  ALLEGED TRIAL ERRORS

                 Cruz-Ramos mounts several arguments either for judgments

of acquittal or for a new trial.

                 Convinced that the judge erred in denying his acquittal

motion, Cruz-Ramos claims that four out of the five convictions

failed on evidentiary-insufficiency grounds:               the RICO-conspiracy

conviction (count 1), because the evidence supposedly did not show

that        La   ONU   ran   as   a   continuous   unit;   the   drug-conspiracy

conviction (count 2), because the evidence allegedly did not prove

that he belonged to a La ONU-owned drug point at a public-housing




       Judge William E. Smith (of the District of Rhode Island,
        3

sitting by designation) handled the trial.   And Judge Aida M.
Delgado-Colón (of the District of Puerto Rico) handled the
sentencing.
       A quick heads up: The standard of review varies with the
        4

issues and whether Cruz-Ramos preserved them in the district court.
Helpfully, the parties agree on (or at least do not openly argue
over) which claims he did and did not preserve below. And we see
no reason to quarrel with them.      See, e.g., United States v.
Sabean, 885 F.3d 27, 44 (1st Cir. 2018) (taking a similar approach
in a similar situation).
                                         - 3 -
project; the firearms-conspiracy conviction (count 3), because the

evidence purportedly did not show that he possessed La ONU-owned

guns; and the VICAR-murder conviction (count 29), because the

evidence allegedly did not prove that he played a role in Pekeke's

killing.5

            Shifting gears, Cruz-Ramos criticizes the judge for not

giving the jurors a multiple-conspiracy instruction, seeing how he

thinks the evidence did not connect the drug points to one another

and so did not establish the single drug conspiracy alleged in the

indictment.    He also criticizes the judge for not telling the

jurors that the government had to prove his "advance knowledge"

that a partner   would possess a real gun in furtherance of a drug-

trafficking scheme, the advance-knowledge language coming from

Rosemond v. United States, 572 U.S. 65 (2014).

            Cruz-Ramos last argues that he at least deserves a new

trial on all counts, because the judge wrongly admitted evidence

concerning his harboring a fugitive.    As he sees it, that evidence

— involving both a plea agreement in which he pled guilty to




     5 Cruz-Ramos does not attack the evidentiary sufficiency of
his conviction for using and carrying a firearm in relation to
Pekeke's murder (count 30). So he has waived any argument he might
have. See, e.g., Rodríguez v. Municipality of San Juan, 659 F.3d
168, 175 (1st Cir. 2011). And to the extent he thinks his brief
does make that attack, it is waived for lack of development. See
id. (noting that arguments mentioned but not developed are waived).
                                - 4 -
harboring    a    fugitive    and      the    fugitive's       offense     conduct    —

constituted "fruits" of searches held illegal in our earlier

opinion,    lacked    relevance,        and    posed     a   high   risk    of   undue

prejudice.       All of which means — in his mind anyway — that the

judge should have granted his new-trial motion.

            Like the government, we find these arguments wanting.

                                       Acquittal

            We    take   a   de    novo      look   at   Cruz-Ramos's       preserved

sufficiency claims, studying the record in the light most pleasing

to the prosecution, giving the prosecution the benefit of all

sensible inferences and credibility choices as well — and rejecting

his challenges if any rational jury could have convicted him when

viewing all the evidence (direct and circumstantial) in this way.

See, e.g., Rodríguez-Torres, 939 F.3d at 23; United States v.

Manor, 633 F.3d 11, 13-14 (1st Cir. 2011).                     That he may have a

reasonable theory of innocence will not move the needle, because

the issue is not whether a rational jury could have acquitted but

whether it rationally could have found guilt beyond a reasonable

doubt.   See, e.g., Manor, 633 F.3d at 14.

                                  Rico Conspiracy

            Getting a grip on RICO's intricacies is no easy matter.

But generally, the statute criminalizes engaging in a pattern of

racketeering       activity       as      part      of   "an     enterprise,"        or

                                        - 5 -
"conspir[ing]" to do the same.                See 18 U.S.C. § 1962(c), (d).             An

enterprise includes not only a legal entity like a "corporation"

but also "any union or group of individuals associated in fact."

United States v. Turkette, 452 U.S. 576, 579 n.2 (1981) (quoting

18   U.S.C.    §       1961(4)).       And   while    "the      very   concept    of   an

association in fact is expansive," such an entity must have "at

least" these "structural features":                  a "purpose," "relationships

among     those    associated        with    the    enterprise,"       and    "longevity

sufficient to permit these associates to pursue the enterprise's

purpose."      Boyle v. United States, 556 U.S. 938, 944, 946 (2009).

So   an    association-in-fact             entity    can   be    either      "formal   or

informal,"        as    long    as   the     enterprise's       "various     associates

function as a continuing unit."                Turkette, 452 U.S. at 583.              But

that enterprise need not have a "hierarchical structure or a 'chain

of command'" and no purpose beyond carrying out a pattern of

racketeering acts.             See Boyle, 556 U.S. at 946-48.

              Cruz-Ramos's sole complaint is that prosecutors produced

inadequate proof "of an organization that worked as an ongoing

unit" (so framed, his argument eliminates any need to discuss

RICO's other elements).              But the claim is hopeless when one reads

the record the right way — afresh, and in the light most agreeable

to the government.



                                            - 6 -
           Cooperating witnesses fingered Cruz-Ramos as a La ONU

leader, a firearms supplier, and a heroin drug-point owner at Las

Gladiolas, a La ONU-dominated public-housing project.                  And they

did much more than that.       They also chronicled La ONU's roughly

decade-long work as a union of various housing-project gangs, with

the unifying goals being running more drug points and taking down

common enemies like La Rompe — using deadly violence whenever

needed.   Identifiable by its name — the "ONU" in La ONU "stands

for Organización de Narcotraficantes Unidos," which in English

means "Organization of United Drug Traffickers," see Rodríguez-

Torres, 939 F.3d at 25 (emphasis added) — this mega-gang used

special hand signals to differentiate its members from other

members; made and enforced strict rules of conduct (e.g., no

fraternizing with La Rompe gangbangers or cooperating with the

police, on pain of death); and required associates at different La

ONU-controlled    drug    points   to     share     resources   (guns,   drugs,

manpower, etc.) in its bid to be the biggest and baddest crime

syndicate around.        And while not necessary (courtesy of Boyle,

which held that an association-in-fact enterprise need have no

formal hierarchy or decision-making mechanism), La ONU had —

throughout its many years of operation — a main leader (though

members   close   to   him   had   a    say    in   important   gang   matters,

apparently), drug-point owners, enforcers, sellers, and lookouts.

                                       - 7 -
That is ample evidence of La ONU's functioning as a continuous

unit, despite what Cruz-Ramos says.           See, e.g., Rodríguez-Torres,

939 F.3d at 24-25 (finding similar evidence sufficient).

                                Drug Conspiracy

            A   series     of    statutes     criminalize    conspiring      to

distribute drugs within a 1,000 feet of a public-housing facility.

See 21 U.S.C. §§ 841(a), 846, 860.           With that in mind, we need not

linger long over Cruz-Ramos's claim that no evidence showed that

he "belonged [in a] group operating" in a La ONU-dominated public-

housing project.        After all, cooperators testified that he owned

a heroin drug point at the La ONU-run Las Gladiolas public-housing

facility.   Calling the cooperators' statements too speculative, he

implies that the jury should not have believed them.                 But his

argument goes to credibility, something we cannot consider in

reviewing this challenge.6        See, e.g., Manor, 633 F.3d at 14.

                            Firearms Conspiracy

            Also    unpersuasive     is   Cruz-Ramos's      claim   that    the

firearms-conspiracy conviction cannot stand, because no evidence

proved   that      he   "possessed   weapons     in   furtherance    of    drug




     6 Cruz-Ramos also hints at an argument that prosecutors
offered insufficient evidence about the existence or amount of
"heroin that was sold."   But that argument cannot win the day
either, given the testimony about his having run a heroin drug
point.
                                     - 8 -
trafficking."     The "in furtherance of" element here requires "[a]

showing [of] a sufficient nexus between the firearm and the drug

crime [or crime of violence] such that the firearm advances or

promotes the drug crime [or crime of violence]."     Ramírez-Rivera,

800 F.3d at 23 (quoting United States v. Gurka, 605 F.3d 40, 44

(1st Cir. 2010), and discussing 18 U.S.C. §§ 924(c)(1)(A), 924(o))

(alteration in original).     And undercutting Cruz-Ramos's argument

is evidence showing both that he "[a]lways" carried automatic

weapons with him as he ran his drug point and that he gave his La

ONU associates guns — all to protect and expand the gang's drug

turf.

          Perhaps     anticipating   that   we   might   reach   this

conclusion, Cruz-Ramos tries to downplay the evidence, labeling it

nothing more than "a generic assertion" that he "was an enforcer."

But a glance at the testimony of one cooperator is sufficient to

refute the claim, for he not only identified Cruz-Ramos as an

enforcer but specifically described how he and Cruz-Ramos — often

with others, and always armed to the teeth with assault rifles and

the like — went "to other housing projects" multiple times "to

shoot them up."

          In something of a last stand here, Cruz-Ramos faults

prosecutors for not linking him to any of the guns presented at

trial.   But even if he did not own those guns, the jury heard

                                 - 9 -
testimony that he carried guns and gave them to his La ONU allies

— with the goal being to further the gang's drug interests.                      So

this argument is not a difference-maker.                  See id. (rejecting a

similar argument on similar grounds).

                                    VICAR Murder

             As   relevant        to    Cruz-Ramos's      case,     VICAR    outlaws

"attempting or conspiring to commit murder" for "the purpose of

. . . maintaining or increasing position in an enterprise engaged

in racketeering activity."              See 18 U.S.C. § 1959(a)(5).            Cruz-

Ramos     contests   his    VICAR      conviction   for    aiding    and    abetting

Pekeke's murder (remember that Pekeke was a La Rompe leader),

alleging that no evidence "connect[ed]" him to that crime.                     He is

wrong.

             Viewing the record in the light most sympathetic to the

government's case (as required), we see evidence of the following

—   all   supporting       the    aiding-and-abetting      theory     behind    this

conviction.       Cruz-Ramos attended a meeting where La ONU leaders

kicked around ideas on how to off Pekeke.              Ultimately, they agreed

to pay a person named "Joshua" to gun Pekeke down at a La Rompe-

dominated public-housing project and then send a rescue crew in to

get Joshua out.      Cruz-Ramos gave the crew a fake license plate and

registration sticker to put on a rescue car (to hide the fact that

the car was stolen).             And after the shooting, rescuers went to

                                        - 10 -
Joshua's aid — all armed, including Cruz-Ramos, who drove his own

SUV.

            An   undaunted      Cruz-Ramos       notes   that    cooperator      José

Gutiérrez-Santana did not name him as a planning member attendee

or as a rescuer.       But cooperator Wesley Figueroa-Cancel did both.

And the jurors could decide "which witness to credit," with us

required to assume, "in the posture of a sufficiency-of-the-

evidence challenge, . . . that they credited those witnesses whose

testimony lent support to the verdict." See United States v. Lara,

181 F.3d 183, 204 (1st Cir. 1999).

            Cruz-Ramos also notes that cooperators never said that

he knew why rescuers needed "a vehicle and plate."                   But the jurors

could reasonably infer from his rescue-mission participation that

he knew what those items were for.              See Rodríguez-Torres, 939 F.3d

at   23   (reminding    us   to    make   all    natural      inferences   "in   the

government's favor" when considering a sufficiency-of-the-evidence

claim).

            Pulling out all the stops, Cruz-Ramos says that the

"government's     scientists       contradicted"        the   cooperators.        For

example, he claims (with no record cites) that cooperators said

"Joshua . . . was shot as he ran from the project, but no blood

trail or trace was found"; that "[n]o police report or medical

record    suggests     Joshua     was   shot";    and    that   an   "investigator

                                        - 11 -
observed no evidence of the crime in front of the project or the

road leading to it, contradicting the theory of a shooting in front

of" the project.   As touched on above, the usual rule is that

"[s]ifting through conflicting testimony and determining where the

truth lies is the sort of work that falls squarely within the

jury's province," not ours.    See United States v. Nascimento, 491

F.3d 25, 46 (1st Cir. 2007).   And Cruz-Ramos gives us no reason to

vary from that rule (like showing that each cooperator's testimony

was so implausible that we cannot trust it as a matter of law).

So this line of argument is a dead end too.

          With the sufficiency issues out of the way, we examine

Cruz-Ramos's claims of instructional error.

                        Jury Instructions

          Cruz-Ramos's preserved claim about the missing multiple-

conspiracies instruction gets abuse-of-discretion review, with us

reversing only if he can show "he suffered substantial prejudice."

See United States v. Camacho-Santiago, 851 F.3d 81, 85 (1st Cir.

2017); see also United States v. Brandon, 17 F.3d 409, 450 (1st

Cir. 1994) (elaborating that in the alleged multiple-conspiracies

setting, "[t]he prejudice we must guard against" is the prejudicial

spillover of evidence "resulting from trying defendants en masse

for distinct and separate offenses committed by others").   And his

unpreserved claim about the missing advance-knowledge instruction

                               - 12 -
gets plain-error review, see United States v. Paniagua-Ramos, 251

F.3d 242, 246 (1st Cir. 2001), with him having to make the

difficult showing that the judge erred and clearly so, and that

the error also affected his substantial rights — but even then we

can still affirm if he does not show as well that the error

seriously harmed the fairness, integrity, or public perception of

his trial, see United States v. Takesian, 945 F.3d 553, 563 (1st

Cir. 2019); see also United States v. Dominguez Benitez, 542 U.S.

74, 83 n.9 (2004) (noting that satisfying each facet of the plain-

error test is a daunting task, "as it should be"); Paniagua-Ramos,

251 F.3d at 246 (stressing that "the plain error hurdle, high in

all events, nowhere looms larger than in the context of alleged

instructional errors").

                      Multiple Conspiracies

          Sometimes the simplest approach is the best approach.

See, e.g., United States v. Tsarnaev, 968 F.3d 24, 78 (1st Cir.

2020) (explaining that "[o]ften '[t]he simplest way' to decide an

issue is 'the best'" (first alteration added) (quoting Stor/Gard,

Inc. v. Strathmore Ins. Co., 717 F.3d 242, 248 (1st Cir. 2013)).

So it is here. Even assuming — without granting — that the evidence

justified a multiple-conspiracies instruction, its omission did

not substantially prejudice Cruz-Ramos. And that is because, while

Cruz-Ramos may not have gotten the exact instruction that he

                              - 13 -
wanted, the judge did tell the jurors that the government had to

prove that he (Cruz-Ramos) was part of the charged drug conspiracy.

"[Y]ou must be convinced," the judge said, "that the government

has proven beyond a reasonable doubt" that the conspiratorial

"agreement      specified   in    the   indictment,      and   not    some   other

agreement or agreements, existed between at least two people to

possess with the intent to distribute a controlled substance" and

that Cruz-Ramos "willingly joined that agreement." And "[i]f . . .

you [have] a reasonable doubt," the judge added, then "you must"

acquit.   Quite a number of our cases have found instructions of

this sort sufficient to protect a defendant from prejudice in

circumstances like Cruz-Ramos's.           See United States v. Belanger,

890 F.3d 13, 33 (1st Cir. 2018) (collecting authority); see also

Camacho-Santiago, 851 F.3d at 87.                And Cruz-Ramos offers no

plausible reason why those cases should not control here.

                             Advance Knowledge

           Citing     Rosemond,     Cruz-Ramos        argues   that   the    judge

slipped by not telling the jurors that, to find him guilty of

aiding and abetting possession of a gun in furtherance of a drug

crime   (what    a   mouthful),    they   had    to    find    he   had   "advance

knowledge" that a gun would be used.            See 572 U.S. at 77-81.        And,

the theory goes, because of that lack of instruction, the jurors

could have convicted him merely because he intended to help commit

                                    - 14 -
the underlying drug-trafficking crime — without ever finding that

he had prior knowledge that a compatriot would possess a gun.

          Rosemond addressed aiding-and-abetting liability for the

"compound" offense of using or carrying a firearm while committing

certain violent or drug-related crimes.    See 572 U.S. at 67-68, 71

(analyzing 18 U.S.C. § 924(c)(1)(A)).      "[I]ntent must go to the

specific and entire crime charged," Rosemond said, "the full scope

(predicate crime plus gun use) of § 924(c)."      Id. at 76.    So an

accused aider and abettor must have had "advance knowledge" that

a cohort would "use or carry a gun during [its] commission,"

because he must have decided "to align himself with the illegal

scheme in its entirety — including its use of a firearm."       Id. at

67; see generally United States v. Fernández-Jorge, 894 F.3d 36,

52-55 (1st Cir. 2018) (finding Rosemond error in a nonplain-error

case, because the aiding-and-abetting instruction let the jury

convict even if the defendant intended only the general "endeavor"

to succeed, rather than the firearm-specific crime).

          Cruz-Ramos concedes that he did not raise this Rosemond

issue at trial.     Which means he must run the usually lethal

gauntlet of plain-error review — i.e., (and to repeat) he must

show not only error, but error that is obvious, affects his

substantial   rights,   and   seriously   undermined   the   fairness,

integrity, or public perception of the judicial process.           See

                               - 15 -
generally United States v. Manso-Cepeda, 810 F.3d 846, 852 n.7

(1st Cir. 2016) (stating that "the First Circuit already had an

advance knowledge requirement for aiding and abetting convictions"

before   Rosemond       and   "has    consistently      used    the    'consciously

shared' formulation to describe our aiding and abetting law,"

making   "an    error    in   which    the    district     court      used    a   well-

established      formulation     . . .       unlikely    to    qualify       as   plain

error"). But Cruz-Ramos makes no attempt to show how his Rosemond-

based claim satisfies the demanding plain-error standard — his

brief fails to even mention plain error, let alone argue for its

application here.         See generally Fed. R. App. P. 28(a)(8)(A)

(announcing      that   "[t]he   appellant's       brief      must    contain"     the

"appellant's contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies").      And knowing that it is not on us to construct a party's

arguments for him, see United States v. Charriez-Rolón, 923 F.3d

45, 52 (1st Cir. 2019), that failure waives this claim, see United

States v. Velázquez-Aponte, 940 F.3d 785, 800 (1st Cir. 2019);

United States v. Severino-Pacheco, 911 F.3d 14, 20 (1st Cir. 2018);

United States v. Pabon, 819 F.3d 26, 33-34 (1st Cir. 2016).7


     7 One other jury-instruction claim requires brief attention.
The government premised the VICAR-murder charge on an aiding-and-
abetting theory under Puerto Rico law. But Cruz-Ramos says that
the judge gaffed the aiding-and-abetting instructions, arguing
that Puerto Rico did not recognize aiding and abetting murder as
                              - 16 -
          Enough said about these issues.

                            New Trial

          We inspect Cruz-Ramos's problem with the judge's new-

trial denial for abuse of discretion, knowing that an abuse of

discretion exists "only when no reasonable person could agree with

the judge's decision," see Laureano-Salgado, 933 F.3d at 29, that

a material error of law is by definition an abuse of discretion,

see United States v. Carpenter, 736 F.3d 619, 629 (1st Cir. 2013),

and that we ordinarily overturn a new-trial denial only to prevent




a crime "at the time of the offense."     Looking to counter this
claim, the government cites a decades-old opinion by Puerto Rico's
highest court (issued well before his crimes went down) — an
opinion stating that Puerto Rico's penal code "not only considers
as principals or authors those who directly commit the punishable
offense, but those as well who aid in the commission thereof."
People v. Martés Olán, 3 P.R. Offic. Trans. 488, 492 (P.R. 1975)
(quoting People v. Vélez, 36 P.R.R. 521, 523-24 (P.R. 1927))
(emphasis added). Our Ramírez-Rivera opinion read Puerto Rico law
as punishing a person as a principal if he "'participates directly
in the commission of a crime,' 'forces, provokes, abets or induces
another person to commit a crime,' or 'cooperates before,
simultaneously or after the commission of a crime, and without
whose participation the crime could not have been perpetrated.'"
800 F.3d at 22 n.16 (quoting P.R. Laws Ann. tit. 33, §§ 4671(a),
(b), (d)) (emphasis added). And with Ramírez-Rivera on the books,
Cruz-Ramos writes that he raises this issue simply to preserve his
right to petition for en banc or Supreme Court review based on his
belief that the quoted English translation misconstrues the word
"instigar" in the original Spanish to include "abet."      But see
University    of     Cambridge,    Spanish-English     Dictionary,
http://dictionary.cambridge.org/dictionary/spanish-english,
"instigar". So we need say no more on that subject.
                             - 17 -
a miscarriage of justice, see United States v. Ackerly, 981 F.3d

70, 75 (1st Cir. 2020).

          To understand Cruz-Ramos's claim, we must provide some

necessary context.

          According to the evidence admitted at trial, a La ONU

member named "Bernard" shot down a police helicopter to help

himself and other La ONU-ers avoid arrest.    One of the pilots died.

And Bernard fled to Cruz-Ramos's house.       Acting on a tip, the

police went there and searched the place without a warrant, seizing

guns and drugs — a search we stamped unconstitutional in Ramírez-

Rivera.   The police arrested Cruz-Ramos and Bernard.    About three

months later, Cruz-Ramos pled guilty under a plea agreement to

harboring a fugitive.     In a document attached to the agreement,

Cruz-Ramos admitted certain facts — including that the police

wanted Bernard for the helicopter shooting.    And over Cruz-Ramos's

objections, the judge in our case allowed the plea agreement and

accompanying statement of facts into evidence.

          With this backdrop in place, we now consider Cruz-

Ramos's arguments.

          As for Cruz-Ramos's lead claim — that the judge should

have excluded as fruit of an illegal search all evidence about his

harboring-a-fugitive    plea    agreement,    which   included   his

concessions concerning Bernard's crime — the factors that go into

                               - 18 -
this issue are:   (a) the voluntariness of his concessions, (b) the

temporal proximity of the illegal conduct and the concessions,

(c) the existence of intervening events, and (d) the flagrancy of

the illegality.   See, e.g., Brown v. Illinois, 422 U.S. 590, 603-

04 (1975); United States v. Stark, 499 F.3d 72, 76 (1st Cir. 2007)

(discussing the Brown factors). No single factor is determinative,

however.   See Brown, 422 U.S. at 603.

           Because no one doubts that Cruz-Ramos voluntarily signed

the plea agreement (factor (a)), and the government concedes for

present purposes that the police acted egregiously (factor (d)),8

the dispute here is really over factors (b) and (c).     And so we

turn to them.

           Cruz-Ramos signed the plea agreement three months after

the illegal search (factor (b)) — far more than the two days

between an illegal search and a confession in another case that we

said "counsel[ed] against suppression."    See Stark, 499 F.3d at

76.   And during those intervening months, he had time to reflect

on his situation and consult with a lawyer before signing the plea

agreement (factor (c)) — an agreement, by the way, that he has

never tried to invalidate as a product of the illegal search.



      8 We ourselves called the search an "egregious Fourth
Amendment violation" and said "the officers' disregard of probable
cause was certainly deliberate." See Ramírez-Rivera, 800 F.3d at
32, 33.
                               - 19 -
Given these particulars — and mindful that evidence exclusion

should be a "last resort" rather than a "first impulse," see Hudson

v. Michigan, 547 U.S. 586, 591 (2006) — we think that the causal

link between the illegality and the plea agreement is so stretched

that the illegality did not infect the plea agreement, see Brown,

422 U.S. at 598 (emphasizing that a confession caused by unlawfully

seized   evidence   need   not   be   suppressed   if   "an   intervening

independent act of free will . . . purge[s] the primary taint" of

the illegal search (quoting Wong Sun v. United States, 371 U.S.

471, 486 (1963)); see generally United States v. Davis, 617 F.2d

677, 687-89 (D.C. Cir. 1979) (refusing to suppress a defendant's

grand-jury testimony (provided as part of his plea agreement) given

weeks after an illegal arrest when he had "time to consult with

counsel and to reflect on his decision to cooperate," because

"[t]he taint of the . . . illegality had dissipated by the time

[he] took the witness stand").9




     9 Joining belt with suspenders, we add that as the party
invoking the exclusionary rule — a judicially crafted remedy, aimed
at curbing police misconduct by (broadly speaking) barring
prosecutors from introducing at the defendant's trial evidence
obtained through the misconduct — Cruz-Ramos must show not only
causation, but also that the rule's benefits (deterrence) outweigh
its costs (e.g., excluding relevant evidence and perhaps letting
a guilty person go free). See Herring v. United States, 555 U.S.
135, 140-41 (2009); Hudson, 547 U.S. at 591.        Yet his brief
contains no such weighing analysis, creating a gaping hole that
also sinks this aspect of his new-trial claim.
                                 - 20 -
          We are likewise unmoved by Cruz-Ramos's next set of

claims — that the judge should have excluded evidence about the

helicopter downing and his fugitive harboring as irrelevant and

unfairly prejudicial.   And it will not take us long to explain

why.

          Relevancy is a very low threshold, requiring only that

the evidence have "any tendency to make a fact more or less

probable."   See Fed. R. Evid. 401 (emphasis added); see also

Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 76 (1st Cir. 2010).

And "the evidence need not definitively resolve a key issue in the

case," but rather "need only move the inquiry forward to some

degree," see Bielunas, 621 F.3d at 76 — think, for example, of

evidence that is basically "background in nature," which "is

universally offered and admitted as an aid to understanding," see

Fed. R. Evid. 401 advisory committee's notes.

          So it is no exaggeration to say that "[a] relevancy-

based argument is usually a tough sell."   See Bielunas, 621 F.3d

at 76.   And Cruz-Ramos fails to make the sale here.

          The indictment charged the helicopter-shooting murder as

an overt act in furtherance of the RICO conspiracy.    And "when the

scope of a RICO conspiracy includes murder as a tool to further

the enterprise, a 'murder [is] still relevant to the RICO count[]

as it tend[s] to prove the existence and nature of the RICO

                              - 21 -
enterprise and conspiracy,'" even if the defendant on trial is

"not charged for that particular killing."                    See Ramírez-Rivera,

800 F.3d at 44 (second and third alterations added) (quoting United

States v. DeCologero, 530 F.3d 36, 54 (1st Cir. 2008)). Attempting

to   elude      Ramírez-Rivera's      grasp,     Cruz-Ramos     writes   that   the

Ramírez-Rivera panel "was addressing" a different murder — "the

Pep Boys murder."10           But nothing in Ramírez-Rivera limits this

principle only to the Pep Boys murder.

                The indictment also listed several "means and methods by

which"     La     ONU    members    "conducted    and   participated"      in   the

enterprise's        "affairs,"      including     "provid[ing]      shelter     and

protection to known fugitive members of La ONU in order to aid

against their apprehension by law enforcement."                  And Cruz-Ramos's

harboring-a-fugitive plea agreement helped bolster that charge,

making     the     agreement       relevant    under    our    modest    relevancy

requirements.           See Polanco, 634 F.3d at 44 (noting how relevancy

is usually an easy hurdle to clear); see generally United States

v. Rodríguez-Soler, 773 F.3d 289, 293-94 (1st Cir. 2014) (stating

that because convictions frequently "result from the cumulation of

bits of proof which, taken singly, would not be enough in the mind




       The Pep Boys murder "involved the death of a La Rompe boss,
      10

killed on the orders of two La ONU leaders." Rivera-Carrasquillo,
933 F.3d at 45 n.11 (citing Ramírez-Rivera, 800 F.3d at 44).
                                       - 22 -
of a fair minded person," a key factor in a relevancy determination

is whether "each bit [has] enough rational connection with the

issue to be considered a factor contributing to an answer" (quoting

United States v. Pugliese, 153 F.2d 497, 500 (2d Cir. 1945) (L.

Hand, J.))).

            A judge of course "may" exclude relevant evidence if

(roughly    speaking)      it    is   "unfair[ly]        prejudic[ial]"      to    the

defendant or risks confusing the jury, among other things.                         See

Fed. R. Evid. 403.         Seizing on this language, Cruz-Ramos argues

that the challenged evidence packed too much of an emotional punch,

prejudicing    the   jurors      against    him    and    causing     them   to   act

irrationally.        The   law    bans     not    all    prejudice,    but    unfair

prejudice.     See, e.g., Rodríguez-Soler, 773 F.3d at 296.                  And it

does not save a defendant from damaging evidence generally.                       See,

e.g., id.      Ultimately, "[g]iven the nature of this violence-

infested case, we see no reason why testimony about an additional

murder would cause the jury an improper emotional reaction."                       See

Ramírez-Rivera, 800 F.3d at 44.

            Cruz-Ramos      makes     a   single-sentence       suggestion        that

jurors "could have been confused by" his harboring "confession,"

without offering any authority or meaningful discussion of the

issue.     So he waived it by inadequately briefing it.                 See, e.g.,

Muñiz v. Rovira, 373 F.3d 1, 8 (1st Cir. 2004) (holding waived a

                                      - 23 -
perfunctory claim unaccompanied by "citation to any pertinent

authority"); United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990) (declaring it "not enough to merely to mention a possible

argument   in   the   most   skeletal    way,   leaving    the   court   to   do

counsel's work").

           Cruz-Ramos also implies that his plea agreement presents

a hearsay problem.     But during the trial he agreed with the judge

that the rule against hearsay posed no obstacle to admission. That

aside, his brief "provides neither the necessary caselaw nor

reasoned analysis to show" that his hearsay intimation is correct.

See Rodríguez, 659 F.3d at 176.         And again, such cursory treatment

is not enough to preserve an issue for review.             See, e.g., id.

           Making a last-ditch bid to save this claim, Cruz-Ramos

writes that because "[t]he helicopter murder was excluded by the

district court during the first trial," the judge should have done

the same in the second.        But he makes this argument only in his

reply brief and so waived that one as well.               See, e.g., Liberty

Mut. Ins. Co. v. Nippon Sanso K.K., 331 F.3d 153, 162 (1st Cir.

2003) (holding that an "argument . . . not made in the opening

brief but only in the reply . . . is waived").

           On to sentencing.




                                  - 24 -
                        ALLEGED SENTENCING ERRORS

           Cruz-Ramos claims that the judge made three procedural

sentencing errors — first by imposing a 2-level enhancement for

his   having   played   a   leadership   role   in   the   crimes,   next   by

assessing 2 criminal history points against him for his prior

conviction for harboring a fugitive, and finally by having a 25-

year sentence on the count of using and carrying a firearm in

relation to Pekeke's murder run consecutively to the life sentences

on the other counts.11       We review preserved challenges for abuse

of discretion and unpreserved ones for plain error, see, e.g.,

United States v. Garay-Sierra, 832 F.3d 64, 67 (1st Cir. 2016) —


       A quick crib sheet on how federal sentencing works: Using
      11

advisory sentencing guidelines, the judge figures out the
defendant's
      base offense level — i.e., a point score for a specified
      offense or group of offenses. The [judge] then make[s]
      adjustments for any aggravating or mitigating factors in
      the defendant's case, thus arriving at a total offense
      level. The [judge] also assign[s] points based on the
      defendant's criminal history — points that get converted
      into various criminal history categories, designated by
      Roman numerals I through VI. Armed with this info, the
      judge turns to the guidelines's sentencing table. And
      by plotting the defendant's total offense level along
      the table's vertical axis and his criminal history
      category along the table's horizontal axis, the judge
      ends up with an advisory prison range. From there, the
      judge sees if any departures are called for, considers
      various sentencing factors, and determines what sentence
      (whether within, above, or below the suggested range)
      seems appropriate.
United States v. Martínez-Benítez, 914 F.3d 1, 2 n.2 (1st
Cir. 2019) (citations omitted).
                                  - 25 -
as a reminder, the hard-to-satisfy plain-error standard requires

a defendant to show error; plainness; an adverse effect on his

substantial rights; and a serious compromise of the fairness,

integrity, or reputation of the trial, see, e.g., Takesian, 945

F.3d at 563.

          These arguments lack heft, as the government points out.

                                Enhancement

          We    can   make   relatively       quick   work   of   Cruz-Ramos's

unpreserved     complaint    about    the   leadership    enhancement    —   an

enhancement justified only if the government proved each of the

following by a preponderance of the evidence:             that "the criminal

enterprise involved at least two complicit participants (of whom

[Cruz-Ramos] may be counted as one)"; and that "in committing the

offense," Cruz-Ramos "exercised control over, managed, organized,

or . . . otherwise . . . superintend[ed] the activities of . . .

at least one of those other persons."           See United States v. Soto-

Peguero, 978 F.3d 13, 23 (1st Cir. 2020) (quoting United States v.

Cruz, 120 F.3d 1, 3 (1st Cir. 1997)).            As part of this analysis,

a judge looks to a variety of factors, including the nature and

degree of the defendant's participation, planning, and control —

and   whether    he   exercised      decisionmaking      authority,    drafted

collaborators, or claimed a bigger piece of the spoils.               See USSG



                                     - 26 -
§ 3B1.1 cmt. 4; see also United States v. Ilarraza, 963 F.3d 1, 14

(1st Cir. 2020).

            We    approach   a   judge's    leadership   assessment   with

"considerable deference," given the fact-intensive character of

the inquiry.     See Soto-Peguero, 978 F.3d at 23 (quoting Cruz, 120

F.3d at 3).      Add to this that Cruz-Ramos must show that the judge

plainly     erred,    and    his   level     of   difficulty    escalates

exponentially.     See, e.g., Tsarnaev, 968 F.3d at 80 (stressing how

the plain-error rule places a formidable obstacle in an appellant's

way).

            Cruz-Ramos rests his hopes solely on the notion that

"[n]o evidence" showed he controlled or managed a participant.

But to reject this claim, all we need do is observe that a

cooperator said that as a drug-point owner within the organization,

Cruz-Ramos "order[ed] . . . other guys" around — something only La

ONU "leaders" could do.      See Soto-Peguero, 978 F.3d at 23 (noting

that "[e]ven a single instance of managing the actions of others

can substantiate the enhancement").          Cruz-Ramos implies that he

cannot be a leader because "every drug point owner was a leader"

and with so many "leader[s], no one is a leader" for sentencing

purposes.     But unfortunately for him, the law is that "more than

one person" can "qualif[y] as a leader or organizer of a criminal



                                   - 27 -
association or conspiracy."   See USSG § 3B1.1 cmt. 4.   So what he

offers is hardly the stuff of plain error.

                         Criminal History

          That takes us to Cruz-Ramos's preserved claim that the

judge wrongly assigned criminal-history points for his harboring-

a-fugitive conviction.    To hear him tell it, that conviction

involved conduct relevant to the RICO conspiracy and so could not

be factored into his criminal-history score.   As support, he (at

least implicitly) relies on a guideline rule saying that when

tweaking a defendant's sentence for his prior criminal history, a

judge may use as a "prior sentence" only a "sentence previously

imposed . . . for conduct not part of the instant offense."     See

USSG § 4A1.2(a)(1) (emphasis added); see also id. § 4A1.2 cmt. 1

(excluding from the criminal-history calculation sentences for

conduct qualifying as relevant conduct under USSG § 1B1.3).

          But Cruz-Ramos overlooks a key guideline exception in

the RICO context.   Even if some convictions count as part of the

underlying racketeering conduct, if the defendant got convicted of

them before "the last overt act of the [RICO] offense," the judge

can treat them as part of the defendant's criminal history.    See

USSG § 2E1.1 cmt. 4.     So while prosecutors used Cruz-Ramos's

harboring-a-fugitive conviction to support the RICO-conspiracy

charge, because that conviction came before the final overt act

                              - 28 -
(as no one here disputes), it contributes points toward his

criminal-history tally.

                        Consecutive Sentences

            We need not say much about Cruz-Ramos's last preserved

claim either.    He concedes that a firearm-in-furtherance sentence

under 18 U.S.C. § 924(c) must run consecutively to any prison

sentence on any other count (including the count covering the crime

in which the firearm was used).   See 18 U.S.C. § 924(c)(1)(D)(ii).

But he insists that "[§] 924(j), not [§] 924(c), determined [his]

sentence" — roughly speaking, § 924(j) makes it a crime to kill

anyone when doing acts that infract § 924(c), but does not mention

a consecutive-sentencing requirement.12        And citing an Eleventh




     12   § 924(c) pertinently provides that
     [a]ny person who, during and in relation to any crime of
     violence or during a drug trafficking crime . . . uses
     or carries a firearm, or who, in furtherance of any such
     crime, possesses a firearm, shall, in addition to the
     punishment provided for such crime of violence or drug
     trafficking crime,
receive a sentence of at least 5 years.           See 18 U.S.C.
§ 924(c)(1)(A)(i). § 924(c) ups that minimum if he brandishes or
discharges the firearm or uses a certain type of firearm (e.g., a
machine gun).   See id. § 924(c)(1)(A)(ii)-(iii), (c)(1)(B)(i)-
(ii).   And § 924(c) declares that the sentence cannot "run
concurrently" with any other. See id. § 924(c)(1)(D)(ii).
     § 924(j) then relevantly says that "a person who, in the
course of a violation of subsection (c), causes the death of a
person through the use of a firearm," shall "be punished by death
or by imprisonment for any term of years or for life" if the
killing constitutes "murder" under 18 U.S.C. § 1111 (essentially
                             - 29 -
Circuit case, United States v. Julian, 633 F.3d 1250 (11th Cir.

2011),   he       asserts    that    a    §   924(j)     sentence      need    not   run

consecutively to any other sentence.

              The problem for Cruz-Ramos, however, is that his two-

sentence argument lacks both record cites and supporting analysis

— for what it is worth, the government disputes his account of the

record, saying that he "was charged and convicted" under § 924(c)

and   that    "the    jury    instructions         and   jury   form    pertained     to

§ 924(c), not § 924(j)"; and the government also notes that other

circuits     disagree       with    the   Eleventh's      interpretive        view   (the

thinking     of    those    courts       being    that   § 924(j)'s     reference     to

§ 924(c) incorporates § 924(c)'s consecutive-sentencing decree).

See generally United States v. Dillon, 720 F. App'x 310, 311 (7th

Cir. 2018) (listing circuits standing against Julian's reading of

the relevant statutory schemes).                 And given this state of affairs,

we second the government's suggestion that Cruz-Ramos waived this

rather complex claim by the superficial treatment he gave it.                        See

Rodríguez,     659    F.3d    at    175-76       (deeming   waived     arguments     not

seriously     developed       in    a     party's    opening    brief);       Braintree

Lab'ys., Inc. v. Citigroup Glob. Mkts. Inc., 622 F.3d 36, 44 (1st

Cir. 2010) (same).



defining murder as "the unlawful killing of a human being with
malice aforethought").
                                          - 30 -
                           WRAP UP

         For the reasons recorded above, we affirm the district

court across the board.




                            - 31 -